UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21515 TS&W/Claymore Tax-Advantaged Balanced Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 – September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. TYW TS&W/Claymore Tax-Advantaged Balanced Fund Portfolio of Investments September 30, 2011 (unaudited) Principal Rating Optional Amount Description (S&P)* Coupon Maturity Call Provisions** Value Long-Term Investments - 157.1% Municipal Bonds - 91.5% Alabama - 4.5% Birmingham Special Care Facilities Financing Authority, Health Care Facilities Revenue (Assured Gty) AA+ 6.00% 06/01/2039 06/01/19 @ 100 $ 7,710,430 Arizona - 1.8% Glendale Western Loop 101, Public Facilities Corp., Third Lien Excise Tax Revenue, Series A AA 7.00% 07/01/2033 01/01/14 @ 100 California - 8.4% Alhambra Certificates of Participation, Police Facilities 91-1-RMK (AMBAC) NR 6.75% 09/01/2023 N/A California Statewide Communities Development Authority, American Baptist Homes West BBB 6.25% 10/01/2039 10/01/19 @ 100 Centinela Valley Union High School District, County of Los Angeles, General Obligation Bonds, Series A A+ 5.75% 08/01/2041 08/01/21 @ 100 Community Redevelopment Agency of the City of Santa Ana, Tax Allocation Bonds, Merged Project Area, Series A A 6.75% 09/01/2028 03/01/21 @ 100 Connecticut - 3.5% Connecticut State Health and Educational Facilities Authority Revenue Bonds, Western Connecticut Health Network Issue, Series M A 5.38% 07/01/2041 07/01/21 @ 100 State of Connecticut Health and Educational Facilities Authority Revenue Bonds, Hartford Healthcare Issue, Series A A 5.00% 07/01/2032 07/01/21 @ 100 State of Connecticut Health and Educational Facilities Authority Revenue Bonds, Hartford Healthcare Issue, Series A A 5.00% 07/01/2041 07/01/21 @ 100 Florida - 4.2% Palace at Coral Gables Community Development District Special Assessment Revenue Bonds, Series 2011 AA 5.63% 05/01/2042 05/01/22 @ 100 Town of Davie, Florida Water and Sewer Revenue Bonds, Series 2011 (AGM) AA+ 5.00% 10/01/2041 10/01/21 @ 100 Illinois - 4.8% Chicago O'Hare International Airport, General Airport Third Lien Revenue Bonds, Series 2011A A- 5.75% 01/01/2039 01/01/21 @ 100 Chicago Park District General Obligation Limited Tax Park Bonds, Series 2011A AA+ 5.00% 01/01/2036 01/01/22 @ 100 Community College District No. 502 Counties of DuPage, Cook and Will and State of Illinois, General Obligation Community College Bonds, Series 2011A AAA 5.00% 06/01/2030 06/01/21 @ 100 Will County, Illinois, Township High School District Number 204, General Obligation Limited School Bonds, Series 2011A AA 6.25% 01/01/2031 01/01/21 @ 100 Louisiana - 3.3% Louisiana State Citizens Property Insurance Corp. Assessment Revenue, Series C-2-RMKT (Assured Gty) AA+ 6.75% 06/01/2026 06/01/18 @ 100 Massachusetts - 2.2% Massachusetts Development Finance Agency Revenue Bonds, Tufts Medical Center Issue, Series I BBB 6.88% 01/01/2041 01/01/21 @ 100 Massachusetts Development Finance Agency Revenue Bonds, UMass Memorial Issue, Series H A- 5.50% 07/01/2031 07/01/21 @ 100 Michigan - 14.9% Detroit Michigan Sewer Disposal Revenue, Refunding-Senior Lien, Series C-1-RMKT (AGM) AA+ 7.00% 07/01/2027 07/01/19 @ 100 Detroit Michigan Sewer Disposal Revenue, Rols RR II R 11841-1 (Underlying obligor: Detroit Michigan Sewer Disposal) (AGM)(a) AA+ 14.33% 07/01/2017 N/A Detroit Michigan Water Supply System Revenue, Refunding-Senior Lien, Series C-RMKT (BHAC) AA+ 5.75% 07/01/2026 07/01/18 @ 100 Detroit Michigan Water Supply System Revenue, Rols RR II R 11898-1 (Underlying obligor: Detroit Michigan Water Supply System), Series 2006B (AGM)(a) AA+ 13.25% 07/01/2017 N/A Michigan Public Educational Facilities Authority Revenue, Refunding-Limited, Obligation-Landmark Academy BBB- 7.00% 12/01/2039 06/01/20 @ 100 New Jersey - 9.4% Hudson County Improvement Authority, New Jersey, County-Guaranteed Solid Waste System Revenue Refunding Bonds, Series 2010A Aa3 6.00% 01/01/2040 01/01/20 @ 100 Newark Housing Authority Revenue, South Ward Police Facility (Assured Gty) Aa3 6.75% 12/01/2038 12/01/19 @ 100 New York - 16.8% City of New York Tax-Exempt Bonds, Subseries D-1 AA 5.00% 10/01/2036 10/01/21 @ 100 Long Island Power Authority Electric System General Revenue Bonds, Series 2011A (AGM) AA+ 5.00% 05/01/2036 05/01/21 @ 100 Long Island Power Authority Electric System General Revenue Bonds, Series 2011A A- 5.00% 05/01/2038 05/01/21 @ 100 New York Liberty Development Corp. Revenue, Refunding Bonds - 2nd Priority - Bank of America BBB- 6.38% 07/15/2049 01/15/20 @ 100 New York State Dormitory Authority Revenue, Health, Hospital & Nursing Home Improvements (FHA) AA+ 6.25% 08/15/2034 08/15/19 @ 100 New York State Dormitory Authority Revenue, Health, Hospital & Nursing Home Improvements (FHA) AA+ 6.00% 08/15/2038 08/15/19 @ 100 New York State Dormitory Authority Revenue, The Bronx-Lebanon Hospital Center Aa2 6.50% 08/15/2030 02/15/19 @ 100 New York State Dormitory Authority, North Shore - Long Island Jewish Obligated Group Revenue Bonds, Series 2011A A- 5.00% 05/01/2041 05/01/21 @ 100 New York State Dormitory Authority, Secured Hospital Revenue Refunding Bonds, New York Downtown Hospital, Series 2011 AA- 5.00% 02/15/2022 02/15/21 @ 100 New York State Thruway Authority State Personal Income Tax Revenue Bonds, Series 2011A AAA 5.00% 03/15/2025 03/15/21 @ 100 New York State Thruway Authority State Personal Income Tax Revenue Bonds, Series 2011A AAA 5.00% 03/15/2026 03/15/21 @ 100 Port Authority of New York & New Jersey, Special Obligation Revenue JFK International Airport Terminal BBB- 6.50% 12/01/2028 12/01/15 @ 100 Pennsylvania - 0.6% Central Bradford Progress Authority Revenue Bonds, Guthrie Health Issue, Series 2011 AA- 5.38% 12/01/2041 12/01/21 @ 100 Puerto Rico - 3.0% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Hospital Revenue and Refunding Bonds, Series 2011A A- 6.00% 07/01/2033 07/01/21 @ 100 Puerto Rico Public Buildings Authority Government Facilities Revenue Bonds, Guaranteed by the Commonwealth of Puerto Rico, Series S BBB 6.00% 07/01/2041 07/01/21 @ 100 Rhode Island - 4.3% Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation A- 6.38% 08/15/2021 08/15/12 @ 100 Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation, Series A (Underlying Obligor:Rhode Island State Health and Education Building Corp.) (Assured Gty)(a) AA+ 13.31% 05/15/2017 N/A Tennessee - 3.1% Memphis Center City Revenue Finance Corporation Tax Exempt Subordinate Revenue Bonds, Pyramid and Pinch District Redevelopment Project, Series 2011B (AGM) AA+ 5.25% 11/01/2030 11/01/21 @ 100 Texas - 5.1% North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A AA 6.00% 09/01/2041 09/01/21 @ 100 North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier Current Interest Bonds, Series 2008A (BHAC) AA+ 5.75% 01/01/2040 01/01/18 @ 100 Wisconsin - 1.6% Wisconsin State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series A A3 5.60% 02/15/2029 11/07/11 @ 100 Wisconsin State Health & Educational Facilities Authority Revenue, Blood Center Southeastern Project A- 5.75% 06/01/2034 06/01/14 @ 100 Total Municipal Bonds - 91.5% (Cost $149,318,602) Corporate Bonds - 16.1% Aerospace & Defense - 0.5% Kratos Defense and Security Solutions, Inc. B+ 10.00% 06/01/2017 06/01/14 @ 105 Triumph Group, Inc. B+ 8.00% 11/15/2017 11/15/13 @ 104 Airlines - 0.3% Air Canada (Canada)(b) B+ 9.25% 08/01/2015 08/01/12 @ 107 Auto Manufacturers - 1.0% Navistar International Corp. BB- 8.25% 11/01/2021 11/01/14 @ 104 Oshkosh Corp. BB 8.25% 03/01/2017 03/01/14 @ 104 Auto Parts & Equipment - 1.2% Cooper Tire & Rubber Co. BB- 8.00% 12/15/2019 N/A Goodyear Tire & Rubber Co. B+ 8.25% 08/15/2020 08/15/15 @ 104 Chemicals - 0.4% NewMarket Corp. BB+ 7.13% 12/15/2016 12/15/12 @ 102 Coal - 0.2% Consol Energy, Inc. BB 8.00% 04/01/2017 04/01/14 @ 104 Computers - 0.3% Unisys Corp. BB- 12.50% 01/15/2016 01/15/12 @ 106 Diversified Financial Services - 0.6% Capital One Capital V BB 10.25% 08/15/2039 N/A Goldman Sachs Capital II(c) (d) (e) BBB- 5.79% - 06/01/12 @ 100 Electric - 0.6% NRG Energy, Inc. BB- 8.50% 06/15/2019 06/15/14 @ 104 Electronics - 0.1% Kemet Corp. B+ 10.50% 05/01/2018 05/01/14 @ 105 Entertainment - 0.6% Regal Entertainment Group B- 9.13% 08/15/2018 08/15/14 @ 105 Food - 0.4% Dean Foods Co. B- 7.00% 06/01/2016 N/A Health Care Services - 0.7% Community Health Systems, Inc. B 8.88% 07/15/2015 07/15/12 @ 102 Household Products & Housewares - 0.1% Jarden Corp. B 7.50% 01/15/2020 01/15/15 @ 104 Housewares - 0.6% Libbey Glass, Inc. B+ 10.00% 02/15/2015 08/15/12 @ 105 Insurance - 0.5% Genworth Financial, Inc.(c) BB+ 6.15% 11/15/2066 11/15/16 @ 100 HUB International Holdings, Inc.(b) CCC+ 10.25% 06/15/2015 06/15/12 @ 103 Internet - 0.4% NetFlix, Inc. BB+ 8.50% 11/15/2017 11/15/13 @ 104 Iron & Steel - 0.4% Allegheny Technologies, Inc. BBB- 9.38% 06/01/2019 N/A Steel Dynamics, Inc. BB+ 7.75% 04/15/2016 04/15/12 @ 104 Oil & Gas - 2.0% Bill Barrett Corp. BB- 9.88% 07/15/2016 07/15/13 @ 105 EXCO Resources, Inc. B 7.50% 09/15/2018 09/15/14 @ 104 McMoRan Exploration Co. B 11.88% 11/15/2014 11/15/12 @ 105 Stone Energy Corp. B 8.63% 02/01/2017 02/01/14 @ 104 Venoco, Inc. B 8.88% 02/15/2019 02/15/15 @ 104 Real Estate - 0.3% CB Richard Ellis Services, Inc. B+ 11.63% 06/15/2017 06/15/13 @ 106 Retail - 1.8% Dillard's, Inc. BB- 7.13% 08/01/2018 N/A Dillard's, Inc. BB- 7.75% 05/15/2027 N/A Foot Locker, Inc. BB- 8.50% 01/15/2022 N/A Macy's Retail Holdings, Inc. BBB- 7.60% 06/01/2025 N/A Semiconductors - 0.6% Advanced Micro Devices, Inc. B+ 7.75% 08/01/2020 08/01/15 @ 104 Telecommunications - 1.7% Cincinnati Bell, Inc. B 8.38% 10/15/2020 10/15/15 @ 104 CommScope, Inc.(b) B 8.25% 01/15/2019 01/15/15 @ 104 Crown Castle International Corp. B- 9.00% 01/15/2015 01/15/13 @ 106 Frontier Communications Corp. BB 8.50% 04/15/2020 N/A NII Capital Corp. B+ 10.00% 08/15/2016 08/15/13 @ 105 Transportation - 0.5% Overseas Shipholding Group, Inc. B 8.75% 12/01/2013 N/A Trucking & Leasing - 0.3% Aircastle Ltd. (Bermuda) BB+ 9.75% 08/01/2018 08/01/14 @ 105 Total Corporate Bonds - 16.1% (Cost $28,858,101) Number Rating of Shares Description (S&P)* Coupon Value Common Stocks - 45.5% Aerospace & Defense - 1.0% Rockwell Collins, Inc. Agriculture - 0.5% Reynolds American, Inc. Banks - 3.3% Citigroup, Inc. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Commercial Services - 0.4% RR Donnelley & Sons Co. Computers - 0.8% SanDisk Corp.(f) Electric - 2.0% Pepco Holdings, Inc. SCANA Corp. Electronics - 0.5% Jabil Circuit, Inc. Food - 0.5% Kraft Foods, Inc., Class A Health Care Products - 0.3% Hologic, Inc.(f) Household Products & Housewares - 1.4% Kimberly-Clark Corp. Industrial - 0.9% Republic Services, Inc. Insurance - 2.6% MetLife, Inc. Travelers Cos., Inc. Internet - 0.5% Symantec Corp.(f) Media - 0.6% Time Warner Cable, Inc. Mining - 0.3% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 3.6% Eaton Corp. General Electric Co. ITT Corp. Parker Hannifin Corp. Oil & Gas - 5.3% Chevron Corp. ConocoPhillips Devon Energy Corp. Royal Dutch Shell PLC, Class B, ADR (United Kingdom) Total SA, ADR (France) Pharmaceuticals - 7.7% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Pipelines - 0.5% Spectra Energy Corp. Retail - 2.6% Darden Restaurants, Inc. Kohl's Corp. Macy's, Inc. Target Corp. Semiconductors - 2.1% Intel Corp. Xilinx, Inc. Software - 1.8% Activision Blizzard, Inc. Microsoft Corp. Telecommunications - 6.3% AT&T, Inc. BCE, Inc. (Canada) Cisco Systems, Inc. Corning, Inc. Verizon Communications, Inc. Vodafone Group PLC, ADR (United Kingdom) Total Common Stocks - 45.5% (Cost $82,958,247) Preferred Stocks - 4.0% Banks - 0.5% BB&T Capital Trust VI BBB 9.60% HSBC Holdings PLC, Series 2 (United Kingdom) A- 8.00% Diversified Financial Services - 0.1% Ameriprise Financial, Inc. A 7.75% Electric - 0.4% Dominion Resources, Inc., Series A BBB 8.38% Insurance - 1.5% Allianz SE (Germany) A+ 8.38% Aspen Insurance Holdings Ltd. (Bermuda)(c) BBB- 7.40% ING Groep NV (Netherlands) BBB- 7.38% Real Estate Investment Trusts - 1.5% Brandywine Realty Trust, Series C BB- 7.50% Capital Automotive REIT, Series A NR 7.50% CBL & Associates Properties, Inc., Series C NR 7.75% Kimco Realty Corp., Series G BBB- 7.75% PS Business Parks, Inc., Series H BBB- 7.00% PS Business Parks, Inc., Series R BBB- 6.88% Regency Centers Corp., Series D BB+ 7.25% Vornado Realty Trust, Series E BBB- 7.00% Total Preferred Stocks - 4.0% (Cost $7,048,703) Total Long-Term Investments - 157.1% (Cost $268,183,653) Principal Rating Optional Amount Description (S&P)* Coupon Maturity Call Provisions** Value Short-Term Investments - 6.6% Short Term Municipal Bonds - 6.6% Nevada - 0.8% Las Vegas Valley Water District, Nevada General Obligation, Adjustable Rate Water Improvement Bonds, Series 2006B(g) AA+ 2.50% 06/01/2036 10/06/11 @ 100 New York - 5.8% Metropolitan Transportation Authority Dedicated Tax Fund Variable Rate Bonds, Series 2002B (AGM)(g) AA+ 2.00% 11/01/2022 10/06/11 @ 100 Triborough Bridge and Tunnel Authority General Revenue Variable Rate Bonds, Series 2005A(g) AA- 2.00% 11/01/2035 10/06/11 @ 100 Total Short Term Municipal Bonds - 6.6% (Cost $11,500,000) Total Investments - 163.7% (Cost $279,683,653) Liabilities in excess of Other Assets - (3.0%) Preferred Shares, at redemption value - (-60.7% of Net Assets Applicable to Common Shareholders or -37.1% of Total Investments) Net Assets- 100.0% ADR - American Depositary Receipt AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation Assured GTY – Insured by Assured Guaranty Corporation BHAC - Insured by Berkshire Hathaway Assurance Corporation FHA – Guaranteed by Federal Housing Administration N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SE - Stock Corporation * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Inverse floating rate investment.Interest rate shown is that in effect at September 30, 2011. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2011 these securities amounted to $1,705,000, which represents 1.0% of net assets applicable to common shares. (c) Floating or variable rate coupon.The rate shown is as of September 30, 2011. (d) Security is a hybrid bond that will convert to a preferred stock on the first call date. (e) Perpetual maturity. (f) Non-income producing security. (g) Security has a maturity of more than one year, but has a variable rate and demand features which qualify it as a short-term security. The rate shown is that earned by the fund as of September 30, 2011. Country Allocation*** United States 95.9% UnitedKingdom 1.6% Canada 0.8% France 0.6% Germany 0.5% Bermuda 0.4% Netherlands 0.2% ***Based on Total Long-Term Investments.Subject to change daily. See previously submitted notes to financial statements for the period ended June 30, 2011. At September 30, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ $ $ ) $ Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturity and quality.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith and approved by the Board of Trustees as described above. The Fund did not have any Level 3 securities at September 30, 2011. The following table represents the Fund's investments carried on by caption and by level within the fair value hierarchy as September 30, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Municipal Bonds $
